—Determination of the respondent Commissioner of Finance, dated December 16, 1991, which assessed petitioner an unincorporated business tax deficiency, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eugene Nardelli, J.], dated June 19, 1992), dismissed, without costs.
Substantial evidence, including the failure to provide documentation such as a business sign or shingle outside the alleged offices, bills for the telephone, utilities, or real estate taxes, insurance policies in petitioner’s name, rental agreements or other business expenses, business correspondence addressed to petitioner at the out-of-city locations, and business cards listing these offices, supports the determination that petitioner is not entitled to an income allocation on the ground that its three "offices”, located outside the City of New York and in the homes of partners of the petitioner, do not constitute regular places of business within the meaning of Administrative Code of the City of New York § 11-508 (a). Petitioner did not hold itself out to the public as doing business at the claimed locations (see, Matter of UGP Props. v State Tax Commn., 64 AD2d 316, 319). Concur — Ellerin, J. P., Kupferman, Ross and Kassal, JJ.